Order filed January 29, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00376-CR
                                ____________

                    REGINALD TURON HILL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1416500


                                    ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due August 20, 2014. We granted a total of over 90 days
extension of time to file appellant’s brief until January 16, 2015. When we granted
the last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On January 20, 2015, counsel filed
a further request for extension of time to file appellant’s brief. Counsel alleged a
serious illness as exceptional circumstances in the request.

      We GRANT the request for extension, but issue the following order:

      Accordingly, we order Cheri Duncan to file a brief with the clerk of this
Court on or before February 20, 2015. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally